Case 1:21-cr-00192-DLC Document 7 Filed 04/21/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a a ee ae ee a ee x
UNITED STATES OF AMERICA
: 19cr463-7 (DLC}
-V- : 2lerl92 (DLC)
DAVID MALEH, : ORDER
Defendant.
wees en en et meet ee ee ee eee ee a xX

DENISE COTE, District Judge:

On April 21, 2021, defense counsel informed the Court that
the defendant prefers that the April 30 substitution of counsel
conference occur via videoconference as opposed to in person, or
by telephone if a videoconference is not available. The Court
has been informed that it is not possible to arrange a
videoconference with the defendant on that day or on any date
near April 30, 2021. Accordingly, it is hereby

ORDERED that the proceeding is rescheduled for April 30,
2021 at 12:30 PM and shall take place by telephone. The dial-in
credentials for the telephone conference are the following:

Dial-in: 888-363-4749
Access code: 4324948

 
Case 1:21-cr-00192-DLC Document 7 Filed 04/21/21 Page 2 of 2

IT IS FURTHER ORDERED that the parties shall use a landline
if one is available.

Dated: New York, New York
April 21, 2021

     

Dénise Cote
United StAtes District Judge

 
